DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-17, in the reply filed on 10/01/21 is acknowledged.
Claims 1-9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mylaeus et al. US 6,267,372 (“Mylaeus”).
Regarding claim 10, Mylaeus disclosed 
a method, comprising: 

rotating rollers (50) in a direction that is perpendicular to a direction of travel of the stack through the deskew module and forcing a bottom media item of the stack in alignment against a wall (20) of the deskew module; 
urging the bottom media item through the exit of the deskew module (with at least 30, 33, and 70); and iterating back to the rotating for a next bottom media item until a last media item of the stack is urged through the exit (see at least Figure 1).  
Regarding claim 11, Mylaeus disclosed detecting further includes urging the stack from an entry of the deskew module to a track sensor that is adjacent to the exit using upper rollers (102) that are lowered onto the stack at the entry and lower rollers (including 30, 40, and 80) that are flush with a lower track surface of the deskew module.  
 Regarding claim 13, Mylaeus disclosed rotating further includes activating D-shaped rollers (30) situated on a lower track surface of the deskew module as the rollers, wherein straight-line edges of the D-shaped rollers are flush with the lower track surface before rotating and after rotating a complete revolution in the direction (see Figure 1).  
	Regarding claim 16, Mylaeus disclosed rotating further includes forcing an outer edge of at least the bottom media item in the direction when the rollers rotate in the direction causing an opposing edge of the at least the bottom item of the stack to align and abut against the wall (column 3, lines 25-35).
.

Allowable Subject Matter
Claims 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mylaeus did not teach rotating the claimed set of three in unison and simultaneously after upper rollers are lifted and disengaged from a topmost media item of the stack in a method as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653